Civilian pay; dismissal during investigative period of employee who had acquired competitive status during former Government employment. — Plaintiff sues to recover back pay lost during the time she was suspended by order of the Civil Service Commission. Plaintiff had acquired competitive status and, after a break in service, had been given a career appointment subject to an 18-month investigative period. Plaintiff claimed that since she was serving under *593a career appointment in a position in the competitive civil service, not subject to a probationary period, she was in the classified civil service within the meaning of section 6 of the Lloyd-La Follette Act as amended, 5 U.S.C. § 652 (a) and (b) and, when her suspension was found unwarranted and unjustified, she became entitled to the pay lost during the period of suspension. The case came before the court on the parties’ cross-motions for summary judgment. Upon consideration thereof, together with the opposition thereto, and oral argument of the parties, the court, on November 16,1962, on the basis of Day v. United States, 143 Ct. Cl. 311, ordered that the petition be dismissed.